DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Mori (US 2008/0088818). 
Regarding Claim 1, Hall teaches a light ranging system [Abstract] comprising: a longitudinal axis [#104 of Fig 3; 0055]; a light ranging device configured to rotate about the longitudinal axis [# 104, #111, #112 of Fig 3; 0055], the light ranging device including a light source configured to transmit light pulses to objects in a surrounding environment [#112, #113 of Fig 3; 0056; 0060], and detector circuitry configured to detect reflected portions of the light pulses that are reflected from the objects in the surrounding environment [0060] and to compute ranging data based on the reflected portion of the light pulses [#120 of Fig 1-3;  0061]; a base subsystem that does not rotate [#100, #101, #104, #110 of Fig 3; 0055]; and an optical communications subsystem configured to provide an optical communications channel between the base subsystem and the light ranging device [#110, #111 of Fig 3; 0055], the optical communications subsystem including one or more turret optical  communication components connected to the detector circuitry and one or more base optical communication components connected to the base subsystem [#110, #111 of Fig 3; 0064]  and a base circuit board assembly over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of these signals 0055]. Hall does not explicitly teach – but Mori does teach a shaft having a longitudinal axis; the .

Claims 2, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2017/164989) in view of Mori (US 2008/0088818), as applied to claim 1 above, and further in view of Zhong (US 2016/0117853).
Regarding Claim 2, Hall does not explicitly teach – but Zhong does teach wherein the optical communications subsystem comprises a downlink channel and an uplink channel, wherein the downlink channel is configured to optically transmit ranging data from the light ranging device to the base subsystem and the uplink channel is configured to optically transmit control signals from the base subsystem to the light ranging device [0143; 1075; 0185]. It would have been obvious to modify the system of Hall to include an uplink channel and downlink channel for control signals and range data in order to avoid cross-talk, interference, and allow for faster processing between the main processor and the operating sensors. 
Regarding Claim 5, Hall does not explicitly teach – but Zhong does teach wherein the optical communications subsystem is configured to optically transmit the ranging data from at least one optical downlink transmitter of the one or more turret optical communication components to at least one optical downlink receiver of the one or more base optical communication components [0143; 1075; 0185]. It would have been obvious to modify the system of Hall to include an uplink channel and downlink channel for control signals and range data in order to avoid cross-talk, interference, and allow for faster processing between the main processor and the operating sensors.
Regarding Claim 7, Hall does not explicitly teach – but Zhong does teach wherein the one or more base optical communication components comprise at least one optical uplink transmitter disposed on a base circuit board assembly of the base subsystem, the at least one optical uplink transmitter configured to communicate uplink signals to the light ranging system; and wherein the one or more turret optical communication components comprise at least one optical uplink receiver disposed on a turret circuit board assembly of the light ranging device, the at least one optical uplink receiver configured to receive the uplink signals [0143; 1075; 0185]. It would have been obvious to modify the system of Hall to include an uplink channel and downlink channel for control signals and range data in order to avoid cross-talk, interference, and allow for faster processing between the main processor and the operating sensors.

Allowable Subject Matter
Claims 3-4, 6, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art does not explicitly teach or render obvious shaft details of the uplink and downlink channels,  a first optical channel disposed within the hollow shaft and a second optical channel arranged annularly outside the hollow shaft (Claim 13), or annular optical communication channel including a first annular optical component coupled to circuitry coupled to rotate with the light ranging device and a second annular optical component coupled to circuitry disposed on the base subsystem (Claim 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645